DELL, Judge.
This is an appeal from a non-final order denying a petition for preliminary injunction. We affirm.
Appellant has failed to demonstrate the trial court abused its discretion in denying his petition for temporary injunction. Appellant failed to establish the essential criteria for a preliminary injunction, to wit: (1) irreparable harm; (2) a clear legal right; and (3) an inadequate remedy at law. Dania Jai-Alai International, Inc. v. Murua, 375 So.2d 57 (Fla. 4th DCA 1979); State Dept. of Health and Rehabilitative Services v. Artis, 345 So.2d 1109 (Fla. 4th DCA 1977).
The order denying plaintiff’s petition for temporary injunction is affirmed.
BERANEK and HERSEY, JJ., concur.